UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 98-4911

ALONZO GEORGE ROBINSON,
Defendant-Appellant.

Appeal from the United States District Court
for the Middle District of North Carolina, at Durham.
William L. Osteen, District Judge.
(CR-98-194)

Submitted: August 19, 1999

Decided: September 2, 1999

Before WIDENER and KING, Circuit Judges,
and PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Thomas N. Cochran, Assistant Federal Public Defender, Greensboro,
North Carolina, for Appellant. Walter C. Holton, Jr., United States
Attorney, Robert A. J. Lang, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Alonzo George Robinson pled guilty to conspiracy to possess
cocaine hydrochloride and cocaine base ("crack") with intent to dis-
tribute, see 21 U.S.C. § 846 (1994), and was sentenced to a term of
113 months imprisonment. He contends on appeal that the district
court clearly erred in enhancing his sentence under U.S. Sentencing
Guidelines Manual § 2D1.1(b)(1) (1998), because he did not person-
ally possess or use firearms during the offense. We affirm.

Robinson was hired by James Mason to drive co-conspirator
Michael Hardy from New York to North Carolina. Two more conspir-
ators followed in a second car. Hardy was in possession of crack and
powder cocaine and was accompanied by Courtney Campbell. When
the group arrived in Winston-Salem, North Carolina, Hardy rented a
motel room. Some of the drugs were distributed to co-conspirator
Aaron Battle, but shortly thereafter Hardy and Battle were robbed of
a large amount of crack. When Mason was informed of the robbery,
he arranged for Rico Garner, another conspirator who was in Char-
lotte, North Carolina, to bring a number of firearms to Winston-Salem
for Hardy and Battle to use to retaliate for the robbery. Garner
brought the firearms to the motel, then stayed there with Robinson
while Hardy, Battle, and Campbell went out to find the robbers. Later
that night, Hardy, Battle, and Campbell were arrested. Early the next
morning, Garner was arrested with a kilogram of cocaine and nearly
a kilogram of crack outside the motel. A few hours later, Robinson
was arrested at the motel.

At sentencing, Robinson argued that the firearms were not relevant
conduct as to him because--as the government explained--it was
Mason's policy that his couriers should not possess firearms while
transporting drugs. Therefore, Robinson argued, it was not reasonably
foreseeable to him that he would be involved with firearms. The dis-

                    2
trict court found that, when Robinson agreed to drive for Mason, he
could not reasonably foresee that firearms would play a part in the
criminal activity he was undertaking. However, the court also found
that Robinson failed to withdraw from the conspiracy when firearms
were brought into it. The court found that Robinson's continued
involvement from that time forward made the enhancement appropri-
ate. On appeal, Robinson maintains that the district court's ruling was
clearly erroneous because his agreement with Mason did not encom-
pass the use of firearms, he could not reasonably foresee the presence
of firearms, and he did not transport, possess, or use the firearms.

Under USSG § 1B1.3(a)(1)(B), a defendant who engages in crimi-
nal activity in concert with others is accountable for all reasonably
foreseeable acts and omissions of the others in furtherance of the
jointly undertaken criminal activity. Under USSG§ 2D1.1(b)(1), a
defendant convicted of a drug offense receives a two-level enhance-
ment if a firearm or any other dangerous weapon is present during the
offense, unless it is clearly improbable that the weapon is connected
to the offense. We have held on more than one occasion that weapons
have become "tools of the trade" in illegal drug trafficking, see United
States v. White, 875 F.2d 427, 433 (4th Cir. 1989) (citation omitted),
and thus their presence is generally foreseeable. See United States v.
Kimberlin, 18 F.3d 1156, 1160 (4th Cir. 1994).

Robinson claims that exceptional circumstances were present in his
case which gave him a reasonable expectation that no firearms would
be present. However, the evidence was only that Mason was prudent
enough to forbid his couriers to carry firearms while transporting
drugs. Mason clearly had no scruples about employing firearms when
he deemed it necessary. Even if Robinson did not foresee the presence
of firearms because of his past experience of transporting drugs for
Mason without incident, he produced no evidence that his decision to
participate in the conspiracy was premised on a blanket expectation
that no firearms would be used.

Moreover, as the district court found, Robinson continued his par-
ticipation in the conspiracy even after firearms were brought into it.
Consequently, we can discern no basis for a finding that the firearms
were not relevant conduct in Robinson's case. Because firearms were

                    3
present and were connected to the drug offense, the enhancement was
required and the district court did not clearly err in making it.

We therefore affirm the sentence. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

AFFIRMED

                    4